Citation Nr: 1241828	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-29 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (VLJ) in May 2011.  A transcript of that hearing is of record.  At his hearing, the Veteran submitted additional evidence, along with a waiver of RO consideration.  


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is etiologically related to his active service.  

2.  The weight of the credible and competent evidence of record is against a finding that the Veteran's right ear hearing loss is etiologically related to his active service.  

3.  The Veteran's tinnitus is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2012).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  A December 2007 letter from the RO informed the Veteran of all elements required by 38 C.F.R. § 3.159(b).  In light of the denial of his service connection claim for right ear hearing loss, no disability rating or effective date can be assigned, and therefore, there can be no possibility of prejudice to the Veteran under the holding in Dingess.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and his private and VA treatment records.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  

In addition to obtaining relevant private and VA treatment records, the Veteran was afforded VA audiological examinations in December 2007 and March 2008.  Additionally, the Board obtained the aforementioned VHA medical expert in July 2012 as to whether it was at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus were related to his in-service acoustic trauma.  Thus, the Board finds that the duty to afford the Veteran with a medical examination or otherwise obtain an adequate medical opinion has been met in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be provided).

The Veteran was also afforded a Board hearing before the undersigned Acting VLJ in May 2011.  During his hearing, the Veteran was questioned about his claims in a manner that served to make him more aware of the criteria for entitlement to the claimed benefits and the types of findings that would need to be shown to meet those criteria.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, as to the Veteran's hearing-loss claim, the undersigned Acting VLJ indicated that if the Veteran could provide copies of old audiological evaluations that they may help so substantiate his hearing loss claim.  The Veteran then requested and was granted a 30-day time period in order to obtain this supportive medical evidence.  The Veteran submitted additional evidence in June 2011, and RO jurisdiction of this evidence has effectively been waived.  Accordingly, that new evidence is properly considered in the first instance herein.  See 38 C.F.R. § 20.1304 (2012).

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

The Veteran contends that he incurred bilateral hearing loss and tinnitus as a result of exposure to hazardous military noise and acoustic trauma during his active service.  He contends that he was subjected to significant noise exposure while driving or riding in Gama Goat vehicles for lengthy periods of time serving in a radar support division and that the generator used to power the radar also produced significant hazardous noise.  He additionally alleges that he was subjected to acoustic trauma as a result of nearby lightning strike and a result of a training exercise involving hand grenades which exploded in close proximity to his him and other trainees.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307; see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2012).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Considering first the Veteran's current hearing loss disability, the results of audiological testing performed during his December 2007 VA examination were as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
45
45
LEFT
5
10
45
60
65

Speech discrimination testing revealed a score 100 percent for the right ear and 96 for the left ear.  After examining the Veteran, the VA examiner diagnosed moderate right ear sensorineural hearing loss (SNHL) in the 4000-6000 Hertz range and moderately severe left ear SNHL in the 2000-8000 Hertz range.  Based on these audiological testing results, the Veteran clearly has bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2012).  Thus, the first required element to establish service connection for bilateral hearing loss has been met.  See Davidson, supra.

With respect to the Veteran's in-service incurrence of a disease, event, or injury, a review of his service treatment records (STRs) reveals that he was noted to have decreased hearing sensitivity, most notably in the left ear, during his September 1971 enlistment examination.  Results of audiometric testing performed at that time were as follows, with puretone thresholds recorded in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
20
10
20
30
20

Although some degree of decreased hearing sensitivity was noted, the Veteran's hearing loss was not of such a severity as to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385 (2012).  A second, undated and uninterpreted in-service graphical audiogram showed decreased hearing sensitivity, again most notably in the left ear, but also did not appear to show decreased hearing sensitivity of such a severity as is required to establish a hearing loss disability for VA purposes.  See id.  

In contrast, the Veteran's July 1974 separation examination revealed essentially normal hearing at that time.  Results of audiometric testing performed during the examination were as follows, with puretone thresholds recorded in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
-
5
LEFT
0
0
0
-
0

While the Veteran's remaining STRs are devoid of any indication that he complained of or sought treatment for any hearing loss disability during his service, the Board notes that the Veteran credibly testified during his May 2011 Board hearing that he was subjected to significant noise exposure during his service.  Specifically, he reported that during his assignment his military occupational specialty (MOS) involved working with radar support for the anti-aircraft artillery battalion.  He testified that his radar unit was mounted on a M561 Gama Goat vehicle, which had a noisy, two-cycle diesel engine.  He reported that he was frequently exposed to noise while driving the vehicle around.  He further testified that he would on average drive the Gama Goat vehicle to different locations once per week, and that while driving the vehicle it was impossible to verbally communicate with the other passenger.  He testified that he would notice diminished hearing immediately after an extended drive.  He additionally reported that he was subjected to noise from the generator which was used to power the radar unit itself.  He indicated that he completed this assigned MOS during a fifteen month period while he was serving in Germany.  

The Veteran additionally testified that he was subject acoustic trauma during his basic training when other trainees threw hand grenades in close proximity to his group to simulate an attack.  He indicated that they were supposed to throw artillery simulator flash bangs instead.  He reported that one grenade exploded off to his left side and really "rang [his] bell."  In addition to this hazardous military noise, he further testified that during a thunderstorm, while he was running to get inside a metal maintenance building, lightning struck the corner of the building just as he arrived inside.  The sound of the strike caused temporary deafness for everyone inside the building.  The Veteran finally testified that in spite of the reported audiometric testing results that appeared on his July 1974 separation examination, his hearing was not evaluated during his separation examination.  

At his hearing, the Veteran submitted a supporting statement dated in April 2011from B. H., a fellow service member, indicating that he too was assigned to support the radar unit, which was mounted on the Gama Goat, and that he also was assigned to serve with the Veteran in Germany.  He reported that as crewmen for the radar, they were subject to substantial and chronic noise levels due to the engine air intake and exhaust being very near the passenger seat on the Gama Goat.  He additionally indicated that the generator mounted on a trailer gave off substantial noise and that the radar electronics also gave off a high-pitched whine within the confines of the truck mounted shelter.  

The Veteran submitted internet research pertaining to Gama Goat vehicles and the substantial noise given off by the two-cycle diesel engines that were characteristically used in the vehicles.  

Based on the Veteran's credible testimony and the credible supporting statement from B. H., the Board will afford the Veteran the full benefit of the doubt and concede his exposure to hazardous military noise during his period of active service.  Thus, the second required element to establish service connection has also been met.  See Davidson, supra.

With respect to the final required element to establish service connection, a nexus established by competent evidence between the Veteran's in-service noise exposure and his current hearing loss, the Board observes that the Veteran has undergone fairly regular audiological evaluations provided by his employer since at least April 1983.  

An April 2008 audiological report from Iowa Health-Des Moines Occupational Audiology Services, provided through his place of employment, revealed that the Veteran's baseline hearing levels in April 1983 where noted to be as follows, with puretone thresholds recorded in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
5
10
45
40

The results of this audiological evaluation reveal that the Veteran had left ear hearing loss for VA purposes at that time.  He had not yet, however, developed right hearing loss for VA purposes as of that time.  See 38 C.F.R. § 3.385 (2012).  

A subsequent February 1985 audiological evaluation revealed essentially similar results, revealing only left ear hearing loss for VA purposes at that time.  These audiometric testing results were noted to be as follows, with puretone thresholds recorded in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
0
0
10
45
30

The first indication that the Veteran had developed right ear hearing loss for VA purposes is found in audiological testing results performed through his employment in March 1993.  Audiometric testing results from that March 1993 audiological evaluation were noted to be as follows, with puretone thresholds recorded in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
40
LEFT
10
10
15
50
55

Subsequent annual hearing evaluations performed in connection with his employment continued to show bilateral hearing loss for VA purposes with continuing progression of hearing loss in both ears since that time.  VA treatment records dated beginning in February 2006 additionally reveal ongoing complaints and treatment for bilateral hearing loss.

The Veteran was first afforded a VA examination with respect to his hearing loss claim in December 2007.  After diagnosing the Veteran's bilateral hearing loss as previously noted, the VA examiner opined that without further documentation or information to suggest otherwise, the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure.  The examiner did note, however, that he did not have access to the Veteran's STRs and that he would recommend a review of his STRs when they became available.

On that record, another opinion was subsequently provided by another VA examiner in March 2008.  The examiner reviewed the prior examination results and the Veteran's claims file, including his STRs, and noted the Veteran's audiological test results from his active service.  The examiner then provided the opinion that his hearing loss was less likely than not related to active service, and was more likely age and occupation related.  The examiner based this opinion on the normal audiological evaluation noted on his separation examination.  

In his April 2009 notice of disagreement (NOD), the Veteran specifically expressed his disagreement with the VA examiner findings and questioned how his hearing could have really improved during the course of his service.  He adamantly denied having his hearing tested upon his separation from service.  

After the Veteran's May 2011 Board hearing and his submission of additional evidence, including several years of private audiological testing results performed in connection with his employment, the Board sought subsequent medical comment pertaining to the etiology of the Veteran's claimed hearing loss and tinnitus disabilities from a VHA specialist in April 2012.  See 38 C.F.R. § 20.901(a) (2012) (the Board may obtain a medical opinion from an appropriate health care professional in the VHA of VA on medical questions involved in the consideration of an appeal when, in its judgment, such medical expertise is needed for equitable disposition of an appeal).  

In a July 2012 opinion, after reviewing the Veteran's claims file, a VHA board certified audiologist explained that a pertinent issue with respect to the etiology of the Veteran's hearing loss during service is the validity of his in-service audiograms, perhaps more specifically, the audiogram pertaining to his separation from service.  The examiner indicated that the audiogram pertaining to his right ear appeared to be valid because the thresholds through 4000 Hertz were similar and within normal measurement variability.  The VHA specialist further noted that the audiogram for the Veteran's left ear, however, was problematic.  Specifically, his enlistment examination showed a mild high frequency hearing loss, while his separation audiogram showed normal hearing.  Additionally, the undated audiogram tracing showed thresholds that generally matched the Veteran's induction thresholds for the left ear but not for the right. 

Because of the natural history of hearing loss in each of the Veteran's ears was different, the VHA audiologist considered the etiology of hearing loss for each ear separately.  Based on the Veteran's private audiological evaluations showing normal hearing in the right ear for VA purposes through 1993, the examiner concludes that the Veteran's hearing in the right ear was normal at separation and remained so until that time.  As a result of this much later development of right ear hearing loss, the examiner opined that it was less likely than not that the Veteran's right ear hearing loss was caused by or a result of his military service.  

Based on the medical evidence of record, and especially the VHA specialist's July 2012 opinion, the Board cannot make a finding that the Veteran's right ear hearing loss was incurred during or as result of his active service.  The VHA specialist's opinion was well-informed, fully articulated, and well-reasoned opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The specialist had extensively reviewed the medical evidence of record and based on the gradual development of hearing loss many years after the Veteran's separation from service, he provided the clear opinion that the Veteran's right ear hearing loss was less likely than not caused by or the result of his military service. 

With respect to the Veteran's left ear, however, the VA examiner raised the issue of a pre-existing left ear hearing loss disability based on the decreased hearing sensitivity found in the Veteran's left ear at induction.  Accordingly, the Board finds it prudent to address whether the Veteran indeed had a left ear hearing loss disability that pre-existed his active service.  VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2012).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b) (2012).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C. § 1153 (West 2002).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322 (2012).

Here, the severity of the Veteran's left ear hearing loss noted on his induction examination was not at such a level as to be considered a disability for VA purposes.  Based on this lack of noted disability per VA regulations, the Board finds that the Veteran's hearing loss did not in fact precede his active service.  Accordingly, the Board is left to consider whether service connection is directly warranted for left ear hearing loss as a result of any in-service incurrence.  

While the VHA specialist incorrectly concluded that the Veteran had a left ear hearing loss disability that preexisted his active service, his subsequent explanation as the etiology of his hearing loss is fully applicable.  He explained that the idea that the Veteran's noted high frequency hearing impairment improved during military service was implausible.  While low frequency hearing impairment might indicate a pre-existing middle ear disease that resolved during military service without treatment, high frequency hearing impairment is more often associated with permanent damage to the inner ear.  Thus, the VHA specialist concluded that the 1974 separation audiogram was suspect.  Moreover, the record showed significant hearing deterioration of left ear hearing thresholds between 1971 and 1985.  Thus, the issue is whether this significant deterioration was caused by his military service or the result of other causes.  

The examiner explained that aging was an unlikely cause of hearing deterioration, in an otherwise healthy individual who had began his military service at the age of 19 and separated from service at age 21.  Further, the Veteran had provided evidence of exposure to hazardous levels of noise during his service.  Therefore, the VHA specialist opined that the Veteran had been subjected to noise exposure sufficient to cause hearing loss.  Thus, he concluded that it was at least as likely as not that the deterioration of the Veteran's hearing sensitivity in the left ear was caused by the circumstances of his military service.  

Based on the VHA specialists fully articulated, well-reasoned and well-informed opinion, the Board finds that the required nexus between the Veteran's left ear hearing loss and his in-service noise exposure has been met.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Davidson, supra.  

In summary, the Board finds that the Veteran meets all of the elements required to establish service connection for left hearing loss.  He currently has a left ear hearing disability in accordance with VA regulations.  See 38 C.F.R. § 3.385 (2012).  He was exposed to hazardous military noise during his active service; and the record contains an adequate medical opinion linking his left ear hearing loss to his in-service hazardous military noise exposure.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002).

At the same time, the Board concludes that the evidence does not support a finding that the Veteran's right ear hearing loss is etiologically related to his conceded in-service hazardous noise exposure.  While he currently has right ear hearing loss and was exposed to hazardous military noise, the medical evidence of record, including the VHA specialists thorough medical opinion, show that his right ear hearing loss gradually developed many years after his separation from service, and thus lead to the conclusion that such hearing loss was not at least as likely as not incurred during or as a result of his active service.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002).

Therefore, the Veteran's claim for service connection for left ear hearing loss is granted while his claim for service connection for right ear hearing loss must be denied.  

With respect to the Veteran's current tinnitus disability, during his December 2007 VA audiological examination, the VA examiner noted the Veteran's tinnitus complaint and cited a February 2006 VA primary care consultation report indicating that he reported having tinnitus with an onset one-year prior to the evaluation.  The Veteran's tinnitus has been consistently reported in VA treatment records and private treatment records dated since that time.  Based on this evidence, the Board finds that the Veteran current has tinnitus, and that therefore, the first required element to establish service connection for tinnitus has been met.  See Davidson, supra.  

With respect to the second required element to establish service connection for tinnitus, in-service incurrence of a disease or injury, again the Board notes that the Veteran's STRs are devoid of any reference to, complaint of, or treatment for tinnitus during active service.  Even so, the Board has conceded his exposure to hazardous military noise during his active service, as previously discussed.  Thus, affording the Veteran the full benefit of the doubt, the Board finds that the second required element to establish service connection for tinnitus has been met.  See Davidson, supra. 

Accordingly, the Board is left consider the final element required to establish service connection, a causal relationship between the Veteran's in-service hazardous military noise exposure and his current tinnitus.  Here, the earliest evidence of record pertaining to his tinnitus is found in that February 2006 VA primary care consultation report where indeed the Veteran reported having ringing in his ears and that his ringing "had been going on" for about a year.  While referencing this report, the December 2007 VA examiner opined that his tinnitus was less likely than not caused by or a result of his military noise exposure.  After a review of the claims file and the Veteran's STRs, the March 2008 VA examiner specifically indicated that where the Veteran had reported an onset of tinnitus one year prior in his February 2006 VA primary care consultation, his tinnitus was less likely than not related to active service.  Where these VA examiner opinions are merely conclusory and do not provide any consideration to possibility that the Veteran incurred tinnitus with a delayed onset due to hearing loss, the Board finds that the opinions are inadequate for rating purposes.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see also Nieves-Rodriguez, 22 Vet. App. at 301 (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Again, the Veteran disputed this statement in his April 2009 NOD and indicated that the VA examiner report should have indicated that he reported having tinnitus for years.  

In his July 2012 opinion, the VHA audiologist additionally noted the Veteran's apparent report of onset of tinnitus one year prior to his February 2006 VA primary care consultation.  In addressing the VA examiner opinions, the VHA specialist noted that the VA examiners did not address delayed-onset tinnitus.  The VHA specialist indicated that there are many possible causes of delayed-onset tinnitus, and that the most common precursor condition is hearing loss.  He specifically indicated that an individual with progressive hearing loss incurred as a result of military service could trigger tinnitus many years after the initial injury.  In the present case, the specialist noted that there was reasonable evidence of progressive hearing loss, and that the Veteran at least as likely as not suffered left ear hearing loss as a result of his active military service.  Thus, it follows that progression of his hearing loss, whether due to again or occupational exposure, could trigger the onset of tinnitus years later.  Therefore, the examiner provided the opinion that based on the Veteran's current and past symptomatology, and in view of his exposure to hazardous military noise during his service, it was at least as likely as not that the Veteran's current tinnitus was etiologically related to his active service.  

The Board again finds that the VHA specialist's opinion with respect to the issue of tinnitus is well-reasoned, well-informed, and fully articulated.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Accordingly, the Board finds that this opinion satisfies the final required nexus between the Veteran's current tinnitus and his active service, thus sufficient to establish service connection for tinnitus.  See Dalton, supra.

Accordingly, the Board finds that the evidence of record supports a finding that the Veteran's current tinnitus is etiologically related to his active service.  He currently has tinnitus, he was exposed to hazardous military noise during his active service, and a thorough VHA medical opinion has at least as likely as not related the Veteran's tinnitus to his left ear hearing loss incurred as a result of his active service.  Accordingly, applying the benefit of the doubt doctrine, all doubt with respect to this claim is resolved in favor of the Veteran and his claim for entitlement to service connection for tinnitus is also granted.  See 38 C.F.R. § 3.102 (2012).  



ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


